People v Brickhouse (2020 NY Slip Op 01672)





People v Brickhouse


2020 NY Slip Op 01672


Decided on March 12, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 12, 2020

110072

[*1]The People of the State of New York, Respondent,
vLashawn Brickhouse, Appellant.

Calendar Date: February 7, 2020

Before: Garry, P.J., Egan Jr., Devine, Pritzker and Reynolds Fitzgerald, JJ.


Donnial K. Hinds, Albany, for appellant.
David J. Clegg, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered November 20, 2017, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
After defendant was found in possession of a semiautomatic assault rifle, two large-capacity ammunition feeding devices and approximately 31 ounces of marihuana, he was charged in a four-count indictment with criminal possession of a weapon in the third degree (three counts) and criminal possession of marihuana in the second degree. Defendant subsequently failed to appear as directed by County Court, and a bench warrant was issued. Several months later, defendant was arrested and was ultimately charged in a second indictment with bail jumping in the second degree. Thereafter, in satisfaction of both indictments, defendant pleaded guilty to criminal possession of a weapon in the third degree and executed a waiver of appeal in open court, both orally and in writing. Consistent with the terms of the plea agreement, County Court sentenced defendant to a prison term of seven years, to be followed by three years of postrelease supervision. Defendant appeals.
We affirm. Defendant's sole contention on appeal is that the sentence is harsh and excessive, but that claim is precluded by his unchallenged appeal waiver (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Kusmirek, 171 AD3d 1311, 1311 [2019]; People v Rickenbacker, 168 AD3d 1315, 1315 [2019], lv denied 33 NY3d 953 [2019]). Accordingly, the judgment of conviction is affirmed.
Garry, P.J., Egan Jr., Devine, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that the judgment is affirmed.